DETAILED ACTION
The Request for Continued Examination (RCE) filed 06/14/22 has been entered.  Claims 1-2 and 7-15 are currently pending, with claims 3 and 4 being cancelled.  In light of the substantive claim amendments, revised section 112, 102 and 103 rejections are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 7 and 8 are rejected because claim 1 recites “the damper” after previously defining “a damper unit.”  See claim 1, lines 4, 5.  Are these two components the same, and if so, Applicant should be consistent with terminology. 
Claims 9-11 are rejected because claim 9 recites the damper unit rotating “within the tower section until a longitudinal direction is substantially perpendicular…” but it is unclear what this “longitudinal direction” is referring to.  See claim 9, lines 7-8.  Does the Applicant intend to refer to --a longitudinal direction of the damper unit--?  If so, Applicant should explicitly recite this.  
Claims 9-11 are further rejected because claim 9 recites “the horizontal transport direction” but this term lacks sufficient antecedent basis.  See claim 9, line 8.  While claim 9 has defined a “horizontal transport system,” a “horizontal direction” and a “horizontal orientation,” there is no previous recitation defining a “horizontal transport direction.”
Claims 12-15 are rejected because claim 12 defines “a rail” twice.  See claim 12, lines 6, 8.  Are these the same rail or not?  This double inclusion is improper and confusing, 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

REJECTION #1: Nokajima
Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokajima (U.S. Patent No. 4,937,929).  Nokajima is directed to a method and apparatus for transporting vehicle bodies.  See Abstract.
Claim 9: Nokajima discloses a horizontal transport system [Fig. 1] for assembling a tower section of a wind turbine tower [note: intended use], wherein the horizontal transport system is configured to be supported at least at one position by the tower section and comprises a movable part (4, 8, 9) attached to a rail (15, 16) configured to support a damper unit (Bo) and to transport the damper unit in a horizontal direction (c1) from a position adjacent to an end of the tower section through the tower section to a position at or adjacent to a mounting position of the damper unit inside the tower section while the tower section is arranged in a horizontal orientation, wherein the movable part is configured to rotate the damper unit within the tower section until a longitudinal direction is substantially perpendicular to the horizontal transport direction [see col. 10, lines 14-17 (“the turn rest 9 is rotated through about 90⁰ by the operation of the drive unit 35 to bring the body Bo into an orientation substantially perpendicular to the body-transporting direction”)].  See Fig. 1.  Note: the system is “configured” to replace supporting the vehicle Bo with a damper unit. 
Claim 10: Nokajima discloses that the movable part is a trolley (Tr) that is configured to run on the rail, wherein the rail is a bottom rail disposed in a lower part of the tower section when the tower section is in the horizontal orientation, and wherein the trolley is configured to carry the damper unit and is further configured such that the damper unit is placeable on top of the trolley.  See Fig. 1.  Note: the system is capable of being placed in a tower. 
Claim 11: Nokajima discloses that the movable part is a trolley (Tr) that is configured to run on the rail, wherein the rail is a beam disposed in an upper part of the tower section when the tower section is in the horizontal orientation, and wherein the trolley is configured such that the damper unit is suspendable from the trolley.  See Fig. 1.  Note: the system is capable of being placed in a tower.
REJECTION #2: Starossek
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Starossek (U.S. Patent Pub. No. 2021/0172490).  Starossek is directed to device for damping vibrations in a structure.  See Abstract.  Note: Starossek was effectively filed 11/02/17, which predates the effective filing date of 03/07/19 of the claimed invention. 
Claim 12: Starossek discloses a tower section (63) of a wind turbine tower (60) of a wind turbine [Figs. 5, 6], comprising: a damper unit (1), wherein the damper unit is configured to damp motions of the wind turbine tower, the damper unit being mounted in the tower section at a mounting position, the mounting position located at a distance of at least 4 meters from either end of the wind turbine tower section [see Fig. 5], wherein the damper unit is configured to be rotated inside the wind turbine tower while suspended from a movable part attached to a rail, until a longitudinal direction of the damper unit is substantially perpendicular to a horizontal transport direction, the movable part being moved through the tower section along a rail extending from an opening of the tower section to at least the mounting position.  See Figs. 5, 6.  Note: the damper unit 1 is “configured to” be rotated in the tower, i.e., is capable of being rotated therein, and the limitations concerning the “movable part” concern an installation method step rather than a structural limitation of the claimed apparatus. 
Claim 13: Starossek discloses that the damper unit has a longitudinal extension that extends in a cross-sectional plane of the tower section, further wherein the longitudinal extension is at least 70%, of an inner diameter of the tower section at the mounting position.  See Fig. 6. 
Claim 14: Starossek discloses that the damper unit is shaped such that a circle segment corresponding to at least a quarter of an inner cross-sectional area of the tower section at the mounting position is not occupied by the damper unit.  See Fig. 6. 
Claim 15: Starossek discloses that the damper unit comprises a first damper element (1) and a second damper element (other 1) each having a cylindrical shape and being mounted laterally next to each other in a frame such that a height axes of the first damper element and the second damper element is substantially parallel to a longitudinal axis of the tower section.  See Fig. 6; para. 0105 (“The devices 1 are installed in the tower 60 such that a direction of their rotation axes 3 extends parallel to a longitudinal axis L of the tower 60”). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #3: Tobinaga in view of Starossek and Nokajima
Claims 1-2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobinaga et al. (U.S. Patent Pub. No. 2017/0138351) (cited by Applicant) in view of Starossek and Nokajima.  Tobinaga is directed to an offshore wind turbine and method for constructing an offshore wind turbine.  See Abstract.  Note: this is a “Y” reference in the cited ISR.
Claim 1: Tobinaga discloses a method of assembling a tower section (71) of a wind turbine tower (7) [Figs. 6, 7], comprising: arranging the tower section of the wind turbine tower in a horizontal orientation [Fig. 4]; transporting a unit (64) to a position inside the tower [Figs. 6, 7], wherein the transporting the damper comprises: orienting the unit such that a longitudinal direction of the damper unit is substantially parallel to a transport direction, transporting the damper unit along the transport direction to the position inside the tower section, and rotating the damper unit while the damper unit is located inside the tower section such that the longitudinal direction is substantially perpendicular to the transport direction; and mounting the unit to the tower section.  See Figs. 6, 7.
Tobinaga discloses all the limitations of this claim except: (1) the unit being a “damper unit” and (2) the use of a horizontal rail transport system.  First, Tobinaga’s unit is described as an “electrical product.”  Starossek discloses the use of damper units (1) inside the tower section (63) of a wind turbine (63) to damp motions of the wind turbine tower.  See Figs. 5, 6; Abstract.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use damper units inside Tobinaga’s tower section because Tobinaga already explicitly contemplates and employs shock absorption at the tower section, albeit externally.  See para. 0056 (using anti-vibration fin 7).  Substituting the external damping mechanism and/or adding damper units internally may provide improved damping and ensures protection from the elements.  It is well-known in the art that wind turbines experience significantly large vibratory forces, and the need for effective damper units is critical to proper functionality and longevity. 
Second, Nokajima discloses inserting a unit (Bo) in a horizontal transport direction (c1), where the unit is suspended from a movable part (4, 8, 9) attached to a rail (15, 16) of a horizontal transport system [see Fig. 1], and is capable of being placed in a tower section, and similarly rotating the unit until the longitudinal direction is substantially perpendicular to the horizontal transport direction.  See Fig. 1; see col. 10, lines 14-17 (“the turn rest 9 is rotated through about 90⁰ by the operation of the drive unit 35 to bring the body Bo into an orientation substantially perpendicular to the body-transporting direction”).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to do this in Tobinaga because it already contemplates insertion of a component and rotating it within the turbine both while the tower is upright [see Figs. 6, 7] and while the tower is in a horizontal state [see Fig. 4].  Furthermore, using a rail transport while the tower section is laid flat is an obvious alternative means to install components therein since: (1) assembly of the tower must occur either when it is upright or horizontal, and hence it’d be obvious to try; and (2) using a rail system with a turn table reduces the likelihood of error and/or damage to the units and tower wall during installation.  
Claim 2: Nokajima discloses that the horizontal transport system is supported at least at one position by the tower section (upon combining references) and the movable part is a trolley (Tr) having a hydraulically operated turn table (9).  See Fig. 1. 
Claim 7: Starossek discloses that the transporting the damper unit to the position inside the tower section comprises transporting the damper unit to the position inside the tower section that is spaced from either end of the tower section by at least 4 meters.  See Figs. 5, 6.  
Claim 8: Tobinaga further discloses that prior to the moving the damper unit to the position inside the tower section, installing a ladder module (30, 60) in the tower section.  See Figs. 2, 6.  The additional step of subsequently rotating the tower section about its longitudinal axis would be obvious to a person having ordinary skill in the art at the effective filing date of the invention because there’d need to be space for the horizontal transport system to eventually be placed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 7-15 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 1, 2022